Citation Nr: 1235401	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.

The Veteran and his friend provided testimony during a hearing before the undersigned Acting Veterans Law Judge at the RO in August 2012.  A transcript is of record.  

In August 2012, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Current bilateral hearing loss is the result of noise exposure in service.  




CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the fact that service connection benefits for bilateral hearing loss are granted herein, the claim is substantiated, and further VCAA consideration is not required.  Wensch v. Principi, 15 Vet App 362 (2001)( VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred bilateral hearing loss as a result of military noise exposure.  

The record clearly established that the Veteran has current bilateral hearing loss.  He received a VA examination conducted by an audiologist in April 2010, where audiogram results showed hearing thresholds above 40 decibels at 2000, 3000, and 4000 Hertz (Hz) in the right ear and at 1000, 2000, 3000, and 4000 Hz in the left ear.  As both exams show auditory thresholds in at least one of the required frequencies were measured to be above 40 decibels for both ears, the first requirement for service connection for bilateral hearing loss-a current disability-is established.  See 38 C.F.R. § 3.385 (2011).  

The Veteran has consistently reported in-service acoustic trauma throughout this claim.  During the Board hearing, he testified that he experienced acoustic trauma in the form of tanks and weapons fire in close proximity.  He also reported during the hearing as well as in an August 2012 statement that he noticed his hearing loss shortly after discharge from service and that the symptoms have persisted ever since.  Finally, he stated that he did not experience post-service acoustic trauma.  

His DD 214 confirmed his service as a track vehicle maintenance officer of an Army armored division serving in Vietnam.  

The Veteran is competent to report his in-service acoustic trauma, symptoms of decreased hearing acuity, and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His report is consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (2011).  Therefore, the lay testimony is sufficient to establish an in-service injury and a continuity of symptoms since service.   

Moreover, although a comparison of audiogram results recorded during a March 1953 enlistment examination and a March 1955 separation examination revealed that hearing thresholds were actually better in a number of frequencies at service separation than they were at service entrance, there was a hearing threshold shift in both ears at 4000 Hz.  His hearing threshold shifted from 10 to 20 decibels in the right ear and from 10 to 15 decibels in the left.  The effect was even more significant in the right ear at 8000 Hz, where the shift went from 15 to 40 decibels.  Therefore, while service treatment records do not demonstrate a hearing loss disability as defined under 38 C.F.R. § 3.385, they do tend to support exposure to acoustic trauma as well as a hearing loss injury during service.  

Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  
Although the April 2010 VA examiner concluded that the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure, the examiner based the opinion on the fact that a hearing loss disability under 38 C.F.R. § 3.385 was not demonstrated during service.  The examiner did not address the hearing threshold shift and there was no information in the report regarding the Veteran's statements regarding onset or the lack of post-service acoustic trauma.  

Finally, during the hearing, the Veteran stated that he was a certified audiologist and that in his professional opinion, his bilateral hearing loss was incurred as a result of his in-service acoustic trauma.  His status as a audiologist has not been verified.  Nevertheless, if he is a certified audiologist, his opinion would be even more probative.  

At the very least, the evidence of record is in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in favor of finding a nexus between current bilateral hearing loss and the in-service noise exposure.  Therefore, service connection is warranted for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


